Title: George Ticknor to Thomas Jefferson, 14 August 1817
From: Ticknor, George
To: Jefferson, Thomas


          
            
              Dear Sir,
              Paris
Aug. 12 14. 1817.
            
            Your favour of June 6 reached me July 29 and contained—what I had long desired—the very welcome intelligence, that the Books Mr. Warden shipped from Havre and those I sent from Hamburg had reached you in good condition and met your approbation. Yesterday your duplicate of the same letter arrived, together with your order to the Messrs. De Bure. In this order I made but two alterations—one indicated by yourself, that of Schweigheuser’s Herodotus, which was not published when I mentioned the other editions in my letter from Göttingen of Oct. 14. 1815—and one, of which I presume you had no knowledge—Durot de la Malle’s translation of Livy in 10. 8vo which is much better than the translation of Guerin as well as more recent & in the form you prefer. On the rest whole of the catalogue I consulted Mons. le Chevalier, whose Voyage de la Troade you had ordered; & who approved these changes but made no others. In this state, your order will be immediately executed and the books sent to America in the course of this month.
            I have been in Paris about five months, & am now preparing to move slowly Southward, in the intention of entering Italy in the first days of October and passing the winter there to finish my study of its language & literature.—In the Spring—extraordinary revolutions excepted—I purpose to pass into Spain with the same objects I have in Italy—spend a little time in Portugal & in the fall return to England, where I shall probably divide the winter between Edinboro’ & London and, in May 1819 embark for America.—If, in the course of this series of Journies, I can be of any service to you, I hope it is not necessary for me to say, I am entirely at your disposal.—
            In France, my expectations have been, in part exceeded—&, in part, disappointed,  respecting the state of publick Instruction. After all the changes of the Revolution, you will recollect, that the System of national Education was fixed by Buonaparte in two decrees, one of 1808 & the other of 1811. By this System, all France was formed into one University as it was called, which was subdivided in Lycea, Colleges, Schools &c so that every Institution in the Empire, of whatever kind, & whether publick or private was made a part of it & all depended on a Grand Master, who was endowed with extraordinary powers to keep the whole immense machine in just movement. It was, in fact, from what I can learn, & even what I see, an appalling system of military education and the whole University was a kind of grand military cloister, which, if it could have been made to operate in the spirit in which it was devised, would have blasted the whole land with the mildew of its influences. This, however, was not possible. It was in vain that severe laws were established enacted, & a kind of police introduced into the system of Education—it was in vain that the Professors & teachers were clothed with the power & took the tone of Officers rather than Instructers—and that their Disciples were dressed in uniform often and often marched to their exercises by the beat of the Drum—for here, as in his system of Government, Buonaparte seemed to think he could do the work of centuries in a single generation. But,  though he could not anticipate the future in this, as he did in his conscriptions & taxes, he could obliterate the past & so faithfully has he done it, that no traces of the ancient style of instruction remain, and almost the means of restoration seem to be wanting. In the mathematical physical & exact sciences, I presume there is nothing in Europe like Paris—; but in all that relates to what is commonly called Learning England & Germany vastly exceed her. Nothing, I imagine, in the world, can be brought to oppose the sixty four members of the Academy of Sciences;—but the three other Academies could ill meet the learned men of the North. The reason is, I suppose, that this has been the nature of the publicke demand, which in all such matters always creates its own supply.—It is not, therefore, astonishing, that after an interval of thirty years of neglect, Learning does not come into the new order of things by Adhesion like wealth & power & rank. The Bourbons must reign, a long time in peace before they can have even an age of scholarship again, and, as to their Augustan age, I take it for granted from the principles of their language & the history of national talent, that this has gone by forever, and that futurity can have no Louis XIV for them.—In form, every thing rests now as it did, when Buonaparte left it—a desolate & inefficient University—except that there is no grand Master; but a commission of five with the Minister of the Interior at its head—& that the military tone & spirit no longer forces its defilement into the halls of Instruction. The lectures, in the mathematical & physical sciences, the lectures are, I am told, such as to leave nothing more to desire—on all the other subjects of publick Instruction they are bad. Solitary individuals give courses on History, Criticism, Belles-Lettres, Archeology &c &c that are much followed but a simple & severe style of teaching is not known. The Lecturer, to be popular, makes his lessons approach in a greater or less degree to that sort of spectacle wh. the genius of the French people requires in everything, so that when I go to hear Lacretelle, Villemain, Andrieux &c  it is for the same reasons & with the same feelings, I go to ye Theatre. Excuse me for writing you so long a letter on a matter which you, no doubt, understand so well already, that I can tell you nothing new. Let me finish, then, by Saying to you, that I feel you very grateful for your letters and for the kind expressions they contain of your regard & that of your family, which, I hope, I shall study to deserve.—
            
              Your’s respectfully
              Geo: Ticknor.
            
          
          
            P. S. Before closing my letter, it occurs to me, that it is probable you are acquainted with Mr. Irving our Minister at Madrid; & if you are, that you will perhaps do me the favour to give me your countenance in an introduction to him, which you can forward through my father.—If this request be in the least inconvenient to you, I pray you, that it may be, as if it had never been made.—
            
              G. T.—
            
          
        